VARIABLE ACCOUNT A OF MONARCH LIFE INSURANCE COMPANY ANNUAL REPORT DECEMBER 31, 2014 This is a copy of the annual report of the variable account in which your Monarch Life Insurance Company variable life insurance policy invests.We take pride in our continued commitment to provide prompt, courteous service to our policyowners.For inquiries regarding your policy, please call our Variable Life Service Center at 1-800-544-0049. The investment results presented in this report are historical and are no indication of future performance. Report of Independent Registered Public Accounting Firm To the Receiver of Monarch Life Insurance Company and Policyholders of Variable Account A of Monarch Life Insurance Company: In our opinion, the accompanying statement of net assets and the related statement of operations and changes in net assets present fairly, in all material respects, the financial position of each of the investment divisions constituting Variable Account A, a separate account of Monarch Life Insurance Company, (the “Sponsor Company”) at December 31, 2014 and 2013, the results of its operations for the years then ended, the changes in its net assets for each of the two years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Sponsor Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2014 and 2013 by correspondence with custodians, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP April 24, 2015 1 VARIABLE ACCOUNT A MONARCH LIFE INSURANCE COMPANY STATEMENT OF NET ASSETS AT DECEMBER 31, 2014 ASSETS Cost Shares/Units Market Value Investment in BlackRock Series Fund, Inc.: BlackRock Money Market Portfolio $ $ BlackRock U.S. Government Bond Portfolio BlackRock Total Return Portfolio BlackRock Large Cap Core Portfolio BlackRock Capital Appreciation Portfolio BlackRock Balanced Capital Portfolio BlackRock High Yield Portfolio BlackRock Global Allocation Portfolio Investment in The Merrill Lynch Fund of Stripped ("Zero") U.S. Treasury Securities: 2019 Trust Total Invested Assets Dividends Receivable Total Assets LIABILITIES Payable to Monarch Life Insurance Company Total Liabilities Net Assets $ NET ASSETS For Variable Life Insurance Policies $ Unamortized Allocated Policy Loading Total Net Assets $ The accompanying notes are an integral part of these financial statements. 2 VARIABLE ACCOUNT A MONARCH LIFE INSURANCE COMPANY STATEMENT OF NET ASSETS AT DECEMBER 31, 2013 ASSETS Cost Shares/Units Market Value Investment in BlackRock Series Fund, Inc.: BlackRock Money Market Portfolio $ $ BlackRock U.S. Government Income Portfolio BlackRock Total Return Portfolio BlackRock Large Cap Core Portfolio BlackRock Capital Appreciation Portfolio BlackRock Balanced Capital Portfolio BlackRock High Income Portfolio BlackRock Global Allocation Portfolio Investment in The Merrill Lynch Fund of Stripped ("Zero") U.S. Treasury Securities: 2014 Trust 2019 Trust Total Invested Assets $ Dividends Receivable Total Assets LIABILITIES Payable to Monarch Life Insurance Company Total Liabilities Net Assets $ NET ASSETS For Variable Life Insurance Policies $ Unamortized Allocated Policy Loading Total Net Assets $ The accompanying notes are an integral part of these financial statements. 3 VARIABLE ACCOUNT A MONARCH LIFE INSURANCE COMPANY STATEMENT OF OPERATIONS AND CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2014 BlackRock BlackRock BlackRock BlackRock BlackRock BlackRock Money U.S. Government BlackRock Large Cap Capital Balanced High Market Bond Total Return Core Appreciation Capital Yield Total Division Division Division Division Division Division Division Investment Income: Dividends $ $ 4 $ Expenses: Risk Charges and Administrative Expenses Transaction Charges Net Investment Income (Loss) Gains and (Losses) on Investments: Net Realized Gains (Losses) Net Unrealized Gains (Losses) Capital Gain Distributions Net Gains and (Losses) Net Increase (Decrease) in Net Assets Resulting from Operations Transfers of Net Premiums Transfers of Policy Loading, Net 70 15 14 28 Transfers Due to Deaths Transfers Due to Other Terminations Transfers Due to Policy Loans Transfers of Cost of Insurance Transfers of Net Loan Cost Transfers Among Investment Divisions Net Increase (Decrease) in Net Assets Resulting from Principal Transactions Total Increase (Decrease) in Net Assets Net Assets - Beginning of Year Net Assets - End of Year $ The accompanying notes are an integral part of these financial statements. 4 VARIABLE ACCOUNT A MONARCH LIFE INSURANCE COMPANY STATEMENT OF OPERATIONS AND CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2014 (Continued) BlackRock Global Allocation Division Division Division Investment Income: Dividends $ $ $ Expenses: Risk Charges and Administrative Expenses Transaction Charges Net Investment Income (Loss) Gains and (Losses) on Investments: Net Realized Gains (Losses) Net Unrealized Gains (Losses) Capital Gain Distributions Net Gains and (Losses) Net Increase (Decrease) in Net Assets Resulting from Operations Transfers of Net Premiums Transfers of Policy Loading, Net 2 Transfers Due to Deaths Transfers Due to Other Terminations Transfers Due to Policy Loans Transfers of Cost of Insurance Transfers of Net Loan Cost Transfers Among Investment Divisions Net Increase (Decrease) in Net Assets Resulting from Principal Transactions Total Increase (Decrease) in Net Assets Net Assets - Beginning of Year Net Assets - End of Year $ $ $ The accompanying notes are an integral part of these financial statements. 5 VARIABLE ACCOUNT A MONARCH LIFE INSURANCE COMPANY STATEMENT OF OPERATIONS AND CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2013 BlackRock BlackRock BlackRock BlackRock BlackRock BlackRock Money U.S. Government BlackRock Large Cap Capital Balanced High Market Income Total Return Core Appreciation Capital Income Total Division Division Division Division Division Division Division Investment Income: Dividends $ $ 4 $ Expenses: Risk Charges and Administrative Expenses Transaction Charges Net Investment Income (Loss) Gains and (Losses) on Investments: Net Realized Gains (Losses) Net Unrealized Gains (Losses) Capital Gain Distributions Net Gains and (Losses) Net Increase (Decrease) in Net Assets Resulting from Operations Transfers of Net Premiums Transfers of Policy Loading, Net 44 57 58 65 Transfers Due to Deaths Transfers Due to Other Terminations Transfers Due to Policy Loans Transfers of Cost of Insurance Transfers of Net Loan Cost Transfers Among Investment Divisions Net Increase (Decrease) in Net Assets Resulting from Principal Transactions Total Increase (Decrease) in Net Assets Net Assets - Beginning of Year Net Assets - End of Year $ The accompanying notes are an integral part of these financial statements. 6 VARIABLE ACCOUNT A MONARCH LIFE INSURANCE COMPANY STATEMENT OF OPERATIONS AND CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2013 (Continued) BlackRock Global Allocation Division Division Division Division Investment Income: Dividends $ Expenses: Risk Charges and Administrative Expenses Transaction Charges Net Investment Income (Loss) Gains and (Losses) on Investments: Net Realized Gains (Losses) Net Unrealized Gains (Losses) Capital Gain Distributions Net Gains and (Losses) 1 Net Increase (Decrease) in Net Assets Resulting from Operations Transfers of Net Premiums 5 Transfers of Policy Loading, Net 1 2 2 Transfers Due to Deaths 13 Transfers Due to Other Terminations 3 6 Transfers Due to Policy Loans Transfers of Cost of Insurance Transfers of Net Loan Cost 38 Transfers Among Investment Divisions Net Increase (Decrease) in Net Assets Resulting from Principal Transactions Total Increase (Decrease) in Net Assets Net Assets - Beginning of Year Net Assets - End of Year $ The accompanying notes are an integral part of these financial statements. 7 VARIABLE ACCOUNT A OF MONARCH LIFE INSURANCE COMPANY NOTES TO FINANCIAL STATEMENTS NOTE 1-ORGANIZATION Variable Account A of Monarch Life Insurance Company (the Account) is a segregated account of Monarch Life Insurance Company (Monarch Life) and is registered as a unit investment trust under the Investment Company Act of 1940, as amended (1940 Act), and is currently comprised of nine investment divisions.Eight of the divisions each invest solely in the shares of eight corresponding portfolios of the BlackRock Series Fund, Inc. (Series Fund), a diversified open-end management investment company registered under the 1940 Act.The Series Fund's investment advisor is BlackRock Advisors, LLC. One division invests solely in the units of the corresponding series trust of The Merrill Lynch Fund of Stripped (“Zero”) U.S. Treasury Securities (the Trusts), which is registered under the 1940 Act as a unit investment trust.The sponsor of the Trusts is Advisor’s Asset Management Inc. The change in net assets maintained in the Account provides the basis for the periodic determination of the amount of increased or decreased benefits under the policies.The net assets may not be less than the amount required under state insurance law to provide for death benefits (without regard to the minimum guaranteed death benefit) and other policy benefits.Additional assets are held in Monarch Life's general account to cover the contingency that the guaranteed death benefit might exceed the death benefit which would have been payable in the absence of such guarantee. Monarch Life makes certain deductions from premiums before such amounts are transferred to the Account.The deductions are for (1) premiums for optional benefits, (2) additional premiums for extra mortality risks, (3) sales load, and (4) state premium taxes.For certain policies, the sum of deductions (3) and (4) is initially included in the investment base of a policyowner in the Account.This allocated policy loading is subtracted from that policyowner’s investment base in installments during subsequent policy years. Monarch Life is a wholly-owned subsidiary of Regal Reinsurance Company (Regal Re).On June 9, 1994, the Insurance Commissioner of the Commonwealth of Massachusetts (the Commissioner) was appointed receiver (the Receiver) of Monarch Life in a rehabilitation proceeding pending before the Supreme Judicial Court for Suffolk County, Massachusetts (the Court).A term sheet dated July 19, 1994 (the Term Sheet) among the Commissioner (in her capacity as Commissioner and Receiver) and certain Regal Re shareholders and noteholders and holders of Monarch Life's surplus notes (representing approximately 85% of both the total outstanding Regal Re notes and common stock) (the Holders) was approved by the Court on September 1, 1994.Pursuant to the Term Sheet, the Holders transferred their notes and stock into voting trusts for which the Commissioner is the sole trustee, which effectively vests control of Monarch Life and Regal Re in the Commissioner. Some insurance departments have either suspended, revoked or not renewed Monarch Life’s certificate of authority, ordered Monarch Life to cease writing new business, or have requested a voluntary suspension of sales. Monarch Life currently limits its business to maintaining its existing blocks of disability income insurance policies, variable life insurance policies, and annuity contracts.Monarch Life ceased issuing new variable life insurance policies and new annuity contracts effective May 1, 1992, and new disability income insurance policies effective June 15, 1993. Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of Monarch Life and Regal Re.The Account cannot be charged with liabilities arising out of any other business of Monarch Life or Regal Re and is held for the exclusive benefit of the policyowners participating in the Account. 8 VARIABLE ACCOUNT A OF MONARCH LIFE INSURANCE COMPANY NOTES TO FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Account in preparation of its financial statements.Preparation of financial statements requires the use of estimates made by management.Actual results may differ from these estimates.The policies are in conformity with accounting principles generally accepted in the United States of America. INVESTMENTS:The investments in shares of the Series Fund and units of the Trusts are stated at market value, which is the net asset value per share and per unit of the respective portfolios and series trusts of the Series Fund and the Trusts each day that the New York Stock Exchange is open.Investment transactions are accounted for on the date the shares and units are purchased or sold.The cost of shares and units redeemed and realized gains and losses are determined on the first-in, first-out method.Dividend income and capital gain distributions received from the Series Fund and the Trusts are reinvested in additional shares of the Series Fund and in units of the Trusts, respectively, and are recorded by the Account on the ex-dividend date. FEDERAL INCOME TAXES:For federal income tax purposes, operations of the Account are combined with those of Monarch Life, which is taxed as a life insurance company.Under existing federal income tax law, Monarch Life anticipates no tax liability resulting from the operations of the Account. FAIR VALUE MEASUREMENT:At December 31, 2014 and December 31, 2013, all the Account’s recurring fair value measurements, which consist solely of mutual funds and marketable securities, represent Level 1 fair value measurements, which, as defined in Financial Accounting Standards Board Accounting Standards Codification 820, Fair Value Measurements and Disclosures, are quoted prices in active markets for identical securities. NOTE 3-PURCHASES AND SALES OF SECURITIES Total cost of purchases and proceeds from sales of shares of the Series Fund and units of the Trusts by the Account for the year ended December 31, 2014, are shown below: Purchases Sales BlackRock Money Market Portfolio BlackRock U.S. Government Bond Portfolio BlackRock Total Return Portfolio BlackRock Large Cap Core Portfolio BlackRock Capital Appreciation Portfolio BlackRock Balanced Capital Portfolio BlackRock High Income Portfolio BlackRock Global Allocation Portfolio 2014 Trust 2019 Trust Totals 9 VARIABLE ACCOUNT A OF MONARCH LIFE INSURANCE COMPANY NOTES TO FINANCIAL STATEMENTS NOTE 4 - EXPENSES Monarch Life assumes mortality and expense risks related to the operations of the Account and deducts a daily charge from the assets of the Account to cover these risks.The daily charge varies by policy form and is currently equal to a rate of .50% to .90% (on an annual basis) of the policyowners’ investment base. NOTE 5-TRANSACTION CHARGES Monarch Life pays all transaction charges to the sponsor of the Trusts, on the sale of units of the Trusts to the Account and deducts a daily charge from the assets of each series trust division in the Account for the reimbursement of these transaction charges.The daily charge is currently equal to a rate of .34% (on annual basis) of the policyowners’ respective investment base. NOTE 6-CHANGES IN UNITS OUTSTANDING The changes in units outstanding for the years ended December 31, are shown below: Issued Redeemed Net Increase (Decrease) Issued Redeemed Net Increase (Decrease) BlackRock Money Market Division BlackRock U.S. Govt. Bond Division BlackRock Total Return Division BlackRock Large Cap Core Division BlackRock Capital Appreciation Division BlackRock Balanced Capital Division BlackRock High Income Division BlackRock Global Allocation Division 2014 Division 4 2019 Division 7 NOTE 7-POLICY CHARGES Monarch Life periodically deducts a charge for mortality cost from a policyowner’s investment base.This charge is for the cost of providing life insurance coverage for the insured. Monarch Life may charge certain policies a quarterly administrative fee of $12.50.Additionally, Monarch Life may charge an excess reallocation fee of $25.00 for those policyowners who reallocate investment base more than five times a year.These fees (if applicable) would be deducted from a policyowner’s investment base. Policies that have outstanding policyowner loans are charged an annual net loan cost, which ranges by policy form from .60% to 2.00%.A policyowner’s investment base is reduced by the net loan cost. 10 VARIABLE ACCOUNT A OF MONARCH LIFE INSURANCE COMPANY NOTES TO FINANCIAL STATEMENTS NOTE 8-POLICYOWNERS’ INVESTMENT BASE Policyowners’ investment base for 2014, 2013, 2012, 2011, and 2010 consists of the following: At December 31, For the year ended December 31, Units Separate Account Index Lowest to Highest Policyowner Investment Base Investment Income Ratio* Expenses as a % of Average Investment Base** Lowest to Highest Total Return*** Lowest to Highest BlackRock Money Market Division to 0.00% .50% to .90% (0.89%) to (0.49%) BlackRock U.S. Government Bond Division to 2.10% .50% to .90% 5.01% to 5.42% BlackRock Total Return Division to 3.05% .50% to .90% 5.95% to 6.37% BlackRock Large Cap Core Division to 1.07% .50% to .90% 11.78% to 12.22% BlackRock Capital Appreciation Division to 0.17% .50% to .90% 7.96% to 8.39% BlackRock Balanced Capital Division to 1.83% .50% to .90% 10.08% to 10.51% BlackRock High Income Division to 5.24% .50% to .90% 0.97% to 1.37% BlackRock Global Allocation Division to 2.51% .50% to .90% 1.41% to 1.81% 2019 Division to .84% to 1.24% 1.80% to 2.21% BlackRock Money Market Division to 0.00% .50% to .90% (0.89%) to (0.49%) BlackRock U.S. Government Bond Division to 2.24% .50% to .90% (3.86%) to (3.48%) BlackRock Total Return Division to 3.17% .50% to .90% (1.93%) to (1.54%) BlackRock Large Cap Core Division to 1.16% .50% to .90% 33.09% to 33.62% BlackRock Capital Appreciation Division to 0.26% .50% to .90% 33.33% to 33.86% BlackRock Balanced Capital Division to 2.00% .50% to .90% 19.22% to 19.69% BlackRock High Yield Division to 5.26% .50% to .90% 9.32% to 9.75% BlackRock Global Allocation Division to 1.89% .50% to .90% 13.91% to 14.37% 2014 Division to .84% to 1.24% (1.13%) to (0.74%) 2019 Division to .84% to 1.24% (4.48%) to (4.10%) BlackRock Money Market Division to 0.00% .50% to .90% (0.89%) to (0.50%) BlackRock U.S. Government Bond Division to 2.15% .50% to .90% 1.72% to 2.12% BlackRock Total Return Division to 3.52% .50% to .90% 6.81% to 7.24% BlackRock Large Cap Core Division to 1.72% .50% to .90% 11.94% to 12.39% BlackRock Capital Appreciation Division to 1.12% .50% to .90% 13.46% to 13.91% BlackRock Balanced Capital Division to 2.31% .50% to .90% 9.80% to 10.24% BlackRock High Yield Division to 6.73% .50% to .90% 15.16% to 15.62% BlackRock Global Allocation Division to 1.47% .50% to .90% 9.47% to 9.90% 2013 Division to .84% to 1.24% (1.51%) to (1.12%) 2014 Division to .84% to 1.24% (1.01%) to (0.62%) 2019 Division to .84% to 1.24% 2.57% to 2.98% BlackRock Money Market Division to 0.00% .50% to .90% (0.89%) to (0.49%) BlackRock U.S. Government Bond Division to 2.73% .50% to .90% 5.51% to 5.93% BlackRock Total Return Division to 4.37% .50% to .90% 5.40% to 5.82% BlackRock Large Cap Core Division to 1.26% .50% to .90% 1.70% to 2.10% BlackRock Capital Appreciation Division to 0.67% .50% to .90% (9.47%) to (9.11%) BlackRock Balanced Capital Division to 2.66% .50% to .90% 3.65% to 4.06% BlackRock High Yield Division to 7.14% .50% to .90% 1.14% to 1.54% BlackRock Global Allocation Division to 6.22% .50% to .90% (4.25%) to (3.87%) 2013 Division to .84% to 1.24% (0.67%) to (0.27%) 2014 Division to .84% to 1.24% 1.52% to 1.92% 2019 Division to .84% to 1.24% 13.26% to 13.71% 11 VARIABLE ACCOUNT A OF MONARCH LIFE INSURANCE COMPANY NOTES TO FINANCIAL STATEMENTS NOTE 8-POLICYOWNERS’ INVESTMENT BASE (Continued) At December 31, For the year ended December 31, Units Separate Account Index Lowest to Highest Policyowner Investment Base Investment Income Ratio* Expenses as a % of Average Investment Base** Lowest to Highest Total Return*** Lowest to Highest BlackRock Money Market Division to 0.01% .50% to .90% (0.89%) to (0.49%) BlackRock Government Income Division to 3.81% .50% to .90% 7.80% to 8.22% BlackRock Total Return Division to 4.57% .50% to .90% 7.54% to 7.97% BlackRock Large Cap Core Division to 1.53% .50% to .90% 9.10% to 9.55% BlackRock Capital Appreciation Division to 0.52% .50% to .90% 18.96% to 19.44% BlackRock Balanced Capital Division to 2.46% .50% to .90% 8.32% to 8.76% BlackRock High Income Division to 7.46% .50% to .90% 15.16% to 15.61% BlackRock Global Allocation Division to 1.47% .50% to .90% 9.32% to 9.77% 2011 Division to .84% to 1.24% (1.09%) to (0.68%) 2013 Division to .84% to 1.24% 2.00% to 2.43% 2014 Division to .84% to 1.24% 5.28% to 5.70% 2019 Division to .84% to 1.24% 10.41% to 10.78% *These ratios represent dividends received by the Account’s divisions from the underlying investments, divided by the respective division’s average net assets.These ratios exclude those expenses, such as mortality and expense risk charges, that result in direct reductions to the Account’s unit values.The recognition of investment income by the Account’s divisions is affected by the timing of the declaration of dividends by the underlying investments. **These ratios represent the expenses of the Account (consisting primarily of mortality and expense risk charges) which result in a direct reduction to the Account’s unit values.Expenses of the underlying investments and any charges made directly to a policy (through the redemption of units) are excluded. ***These ratios represent the total return of the Account’s divisions.These ratios include changes in the values of the underlying investments and deductions for items included in the expense ratios.These ratios do not include any policy charges; inclusion of these amounts in the calculations would result in reductions in the ratios. NOTE 9-DIVERSIFICATION REQUIREMENTS Under the provisions of Section 817(h) of the Internal Revenue Code, as amended (the Code), a variable life insurance policy, other than a policy issued in connection with certain types of employee benefit plans, will not be treated as a life insurance policy for federal tax purposes for any period for which the investments of the segregated asset account, on which the policy is based, are not adequately diversified.The Code provides that the “adequately diversified” requirement may be met if the underlying investments satisfy either a statutory safe harbor test or diversification requirements set forth in regulations issued by the Secretary of the Treasury. The Internal Revenue Service has issued regulations under Section 817(h) of the Code.Monarch Life believes, based on assurances from the Series Fund and the Trusts, that the Account satisfies the current requirements of the regulations. NOTE 10-PRINCIPAL UNDERWRITING AND GENERAL DISTRIBUTOR Baystate Capital Services, Inc. (BCSI), is the principal underwriter and general distributor of the policies maintained in the Account.BCSI is a wholly-owned subsidiary of Monarch Life. NOTE 11-SUBSEQUENT EVENTS As of April 24, 2015, the date in which the financial statements were available to be issued, management has determined that no subsequent events have occurred following the balance sheet date of December 31, 2014 which require recognition or disclosure in the financial statements. 12
